Citation Nr: 1751779	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-35 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This matter was remanded by the Board in June 2015.

The Veteran did not appear to his scheduled Board hearing, therefore, the hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's RO hearing in May 2012, the Veteran stated that he was told by a VA psychiatrist that he has PTSD.  While this diagnosis is not reflected in the record, the record indicates that there may be outstanding VA treatment records.  A December 2015 letter from the Veteran's attorney states that the Veteran received treatment at from the Asheville, Durham, and Huntington VAMCs, as well as Hildebran Medical Center.  The attorney indicated that she had notice that the records at Hildebran Medical Center were destroyed.  The Board requires a search for any outstanding VA treatment records, especially from the Durham VAMC, as these records do not appear to be associated with the claims file.  A September 2002 VA treatment note reflects that the Veteran was hospitalized in Durham VAMC for depression and verbalizing intent to hurt another.  Therefore, it appears these outstanding records are relevant to the claim.

Further, a VA examination as to mental disorders was conducted in June 2016 as to the DSM-V criteria; unspecified depressive disorder was diagnosed.  The appeal was certified to the Board in December 2013.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Because the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, on remand, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD or another mental disorder as related to service.  See 38 C.F.R. § 4.125 (a); 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file, namely records from Asheville VAMC, Durham VAMC, Huntington VAMC, and in particular records from Durham VAMC.  All records/responses received must be associated with the electronic claims file.  

2.  Send the claims file to the examiner who conducted the June 2016 VA exam for an addendum opinion.  If an in-person exam is necessary to respond to the inquiries below, one should be scheduled.  The Veteran's claims file must be made available to and reviewed by the examiner.  

(a)  For any diagnosed psychiatric disorders from March 2010, opine whether it is as likely as not (50 percent or greater probability) related to the Veteran's active duty, to include as due to any incident therein.  Both DSM-IV and DSM-V criteria must be considered.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




